EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1.	Authorization for this examiner’s amendment was given in an interview with Vlad Teplitskiy on 06/28/2021.

The application has been amended as follows: 

Claims 1-4, 6-10, and 12-14, now renumbered as claims 1-12, are allowed.

Claim 1. (Currently Amended) A method for pushing information, the method comprising: 
acquiring, in response to a user selecting historical search data, a webpage content corresponding to the historical search data; 
dividing the webpage content into at least one webpage content segment, and extracting a topic of the at least one webpage content segment; and 
pushing information to the user based on the topic of the at least one webpage content segment, wherein the pushing information to the user based on the topic of the at least one webpage content segment comprises: 
determining a search intent corresponding to the webpage content based on the topic of the at least one webpage content segment, wherein determining the search intent corresponding to the webpage content based on the topic of the at least one webpage content segment comprises;
performing word segmentation on the topic of the at least one webpage content segment, and generating a word vector corresponding to the webpage content based on a result of the word segmentation; and
inputting the word vector corresponding to the webpage content to a pre-trained intent prediction model to obtain the search intent corresponding to the webpage content, wherein the intent prediction model is used to predict and output the search intent;
extracting an interest tag set from a user portrait of the user; 
matching the search intent corresponding to the webpage content with an interest tag in the interest tag set to acquire a matched interest tag; 
matching a text in the webpage content with the matched interest tag to acquire a matched text, setting a preset text effect on the matched text, and generating a webpage with the preset text effect; and 
pushing the webpage with the preset text effect to the user.




Claim 2. (Currently Amended) The method according to claim 1, wherein the extracting [[a]] the topic of the at least one webpage content segment comprises: -2-Application No.: 16/433290 Filing Date:June 6, 2019
inputting, for a webpage content segment in the at least one webpage content segment, the webpage content segment into a pre-trained document topic generation model to obtain the topic of the at least one webpage content segment.  

Claim 4. (Currently Amended) The method according to claim 1, wherein the pushing information to the user based on the topic of the at least one webpage content segment comprises: 
matching, for a webpage content segment in the at least one webpage content segment, a text in the webpage content segment with the topic of the at least one webpage content segment to acquire [[a]] the matched text, setting [[a]] the preset text effect on the matched text, and generating [[a]] the webpage with the preset text effect; and 
pushing the webpage with the preset text effect to the user.  

Claim 6. (Currently Amended) The method according to claim 1, wherein the intent prediction model is obtained by training, the training including: 
acquiring a training sample set, wherein [[a]] the training sample set comprises sample search data and a sample search intent corresponding to the sample search data; and 
training a multi-layer neural network to obtain the intent prediction model based on the training sample set.  

Claim 7. (Currently Amended) An apparatus for pushing information, the apparatus comprising: 
at least one processor; and 
a memory storing instructions, the instructions when executed by the at least one processor, causing the at least one processor to perform operations, the operations comprising: 
acquiring, in response to a user selecting historical search data, a webpage content corresponding to the historical search data; 
dividing the webpage content into at least one webpage content segment, and extracting a topic of the at least one webpage content segment; and -3-Application No.: 16/433290 
Filing Date:June 6, 2019	pushing information to the user based on the topic of the at least one webpage content segment, wherein the pushing information to the user based on the topic of the at least one webpage content segment comprises: 
determining a search intent corresponding to the webpage content based on the topic of the at least one webpage content segment, wherein determining the search intent corresponding to the webpage content based on the topic of the at least one webpage content segment comprises:
performing word segmentation on the topic of the at least one webpage content segment, and generating a word vector corresponding to the webpage content based on a result of the word segmentation; and
inputting the word vector corresponding to the webpage content to a pre-trained intent prediction model to obtain the search intent corresponding to the webpage content, wherein the intent prediction model is used to predict and output the search intent; 
extracting an interest tag set from a user portrait of the user; 
matching the search intent corresponding to the webpage content with an interest tag in the interest tag set to acquire a matched interest tag; 
matching a text in the webpage content with the matched interest tag to acquire a matched text, setting a preset text effect on the matched text, and generating a webpage with the preset text effect; and 
pushing the webpage with the preset text effect to the user.[[,]] 




Claim 8. (Currently Amended) The apparatus according to claim 7, wherein the extracting [[a]] the topic of the at least one webpage content segment comprises: 
inputting, for a webpage content segment in the at least one webpage content segment, the webpage content segment into a pre-trained document topic generation model to obtain the topic of the at least one webpage content segment.  

Claim 10. (Currently Amended) The apparatus according to claim 7, wherein the pushing information to the user based on the topic of the at least one webpage content segment comprises: 
matching, for a webpage content segment in the at least one webpage content segment, a text in the webpage content segment with the topic of the at least one webpage content segment to acquire [[a]] the matched text, setting [[a]] the preset text effect on the matched text, and generating [[a]] the webpage with the preset text effect; and 
pushing the webpage with the preset text effect to the user.  

Claim 12. (Currently Amended) The apparatus according to claim 7, wherein the intent prediction model is obtained by training, the training including: 
acquiring a training sample set, wherein [[a]] the training sample set comprises sample search data and a sample search intent corresponding to the sample search data; and 
training a multi-layer neural network to obtain the intent prediction model based on the training sample set.  

Claim 13. (Currently Amended) A non-transitory computer readable medium, storing a computer program thereon, wherein the program, when executed by a processor, causes the processor to perform operations, the operations comprising: 
	acquiring, in response to a user selecting historical search data, a webpage content corresponding to the historical search data; 
dividing the webpage content into at least one webpage content segment, and extracting a topic of the at least one webpage content segment; and 
pushing information to the user based on the topic of the at least one webpage content segment, wherein the pushing information to the user based on the topic of the at least one webpage content segment comprises: 
determining a search intent corresponding to the webpage content based on the topic of the at least one webpage content segment, wherein determining the search intent corresponding to the webpage content based on the topic of the at least one webpage content segment comprises:
performing word segmentation on the topic of the at least one webpage content segment, and generating a word vector corresponding to the webpage content based on a result of the word segmentation; and
inputting the word vector corresponding to the webpage content to a pre-trained intent prediction model to obtain the search intent corresponding to the webpage content, wherein the intent prediction model is used to predict and output the search intent; 
extracting an interest tag set from a user portrait of the user; 
matching the search intent corresponding to the webpage content with an interest tag in the interest tag set to acquire a matched interest tag; -5-Application No.: 16/433290 Filing Date:June 6, 2019 
matching a text in the webpage content with the matched interest tag to acquire a matched text, setting a preset text effect on the matched text, and generating a webpage with the preset text effect; and 
pushing the webpage with the preset text effect to the user. [[,]] 





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art does not explicitly disclose, in response to a user selecting historical search data, acquiring webpage content corresponding to the historical search data, dividing the webpage content into at least one webpage content segment to extract a topic, pushing information to the user based on the topic by determining a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yamauchi 	US 8,762,392 – suggesting queries for display based on user history.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629.  The examiner can normally be reached on Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451